Cite as 2015 Ark. 345

                 SUPREME COURT OF ARKANSAS
                                        No.   CR-15-165

ERIC SCOTT PAULSON                                 Opinion Delivered   October 1, 2015
                                APPELLANT
                                                   APPEAL FROM THE LOGAN
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. 42BCR-13-74]

STATE OF ARKANSAS                                  HONORABLE JERRY DON RAMEY,
                                   APPELLEE        JUDGE

                                                   AFFIRMED.


                             ROBIN F. WYNNE, Associate Justice


       Eric Scott Paulson appeals from his conviction for one count of rape, for which he was

sentenced to life imprisonment. On appeal, he argues that the trial court erred by denying

his motion for mistrial during voir dire of the jury. We find no error and affirm.

       During voir dire of the jury, the prosecutor made the following statement:

       Have – In this case I expect you are going to hear testimony from children or
       teenagers. Do each of you feel that you can listen to that testimony and give it the
       same weight as you would an adult? Would any of you automatically believe the
       testimony of an adult over a child? If a child testified they were sexually abused, and
       an adult said, “No, I didn’t do it,” would you automatically believe that since he [said
       he] didn’t do it, that created reasonable doubt?

Appellant objected, arguing that the prosecutor’s comment had infringed on his right not to

testify. Appellant then moved for a mistrial. The trial court overruled the motion. The

prosecutor then asked the jury panel if it would create reasonable doubt if a child testified that

he or she had been sexually assaulted and the adult said it did not happen. Appellant again
                                     Cite as 2015 Ark. 345

objected, and the trial court overruled the objection, but warned the prosecutor to stay away

from the issue. Later during voir dire, appellant’s counsel stated on two separate occasions

that appellant was not required to testify and that the State had the burden of proving him

guilty beyond a reasonable doubt. After the jury had been selected, appellant stated that the

panel was satisfactory.

       The jury found appellant guilty of the charge of rape, and he was sentenced by the trial

court to life imprisonment. This appeal followed.

       Appellant’s sole point on appeal is that the trial court erred by denying his motion for

a mistrial. A mistrial is an extreme and drastic remedy that will be resorted to only when

there has been an error so prejudicial that justice cannot be served by continuing with the trial

or when the fundamental fairness of the trial has been manifestly affected. King v. State, 361
Ark. 402, 405, 206 S.W.3d 883, 885 (2005) (citing Moore v. State, 355 Ark. 657, 144 S.W.3d
260 (2004)). The circuit court has wide discretion in granting or denying a mistrial motion,

and, absent an abuse of that discretion, the circuit court’s decision will not be disturbed on

appeal. Id.

       A comment on the failure of a defendant to testify in a criminal case is a violation of

the Self-Incrimination Clause of the Fifth Amendment to the United States Constitution.

Griffin v. California, 380 U.S. 609 (1965). Appellant argues that the statement by the

prosecutor was an impermissible comment on his right not to testify at trial and that, as a

result, the trial court erred by denying his motion for a mistrial. We disagree. It was

conceivable that part of appellant’s defense at trial was going to be that the victim was not


                                               2
                                     Cite as 2015 Ark. 345

being truthful in her allegation that a sexual assault had occurred, and the prosecutor was

attempting to determine whether any members of the panel would be predisposed to credit

a denial by an adult over an allegation by a child. In making the disputed statements, the

prosecutor was placing a hypothetical situation before the panel, and never mentioned the

issue of appellant testifying at trial. The prosecutor never referenced appellant by name or as

“the defendant.” Indeed, the only attorney who mentioned testimony by appellant was

appellant’s counsel, who stated on two separate occasions during voir dire that appellant was

not required to testify in his defense and that the State had the burden of proof with regard

to whether appellant committed the offense charged. In a case involving similar facts, our

court of appeals upheld the denial of a motion for mistrial following a statement by the

prosecutor during jury voir dire that the case came down to the testimony of the minor

victim and an adult who was the defendant, because the prosecutor did not mention the

defendant’s testimony or possible testimony, and the question, as in the instant case, was

meant to ascertain whether the jury would be willing to believe the testimony of the minor

victim. Weaver v. State, 271 Ark. 853, 612 S.W.2d 324 (Ark. App. 1981).

       In Clark v. State, 256 Ark. 658, 509 S.W.2d 812 (1974), this court held that a

statement by a prosecutor during opening statements at a murder trial that the victim would

not be present, and that the story of what occurred would come only from the defendant,

violated the Fifth Amendment because it coerced the defendant to testify at trial. Appellant

argues that the statement by the prosecutor in this case was similarly coercive. He is mistaken.

As noted above, the issue of whether appellant would testify was not referenced by the


                                               3
                                      Cite as 2015 Ark. 345

prosecutor during voir dire. Nor could the statement be reasonably considered to have

created in the minds of the jury an expectation that appellant would testify. Thus, appellant

has failed to show how the statement by the prosecutor could have reasonably had the effect

of compelling him to feel as though he should testify at trial, especially considering the fact

that he elected not to testify. Because the trial court did not abuse its discretion by denying

appellant’s motion for a mistrial, its sentencing order is affirmed.

       The record has been reviewed pursuant to Arkansas Supreme Court Rule 4-3(i), and

no reversible error has been found.

       Affirmed.

       HART, J., dissents.

       JOSEPHINE LINKER HART, JUSTICE, dissenting..In my view, the case before us is

another treacherous step on a “slippery slope,” resulting in this court allowing its distaste for

mistrials to trump an accused’s constitutional rights.

       Paulson relies on three cases. The first is Griffin v. California, 380 U.S. 609 (1965),

which, as the majority apparently agrees, stands for the proposition that a comment on the

failure of a defendant to testify in a criminal case is a violation of the Self-Incrimination Clause

of the Fifth Amendment to the United States Constitution. The second, not discussed by the

majority, is Mosby v. State, 246 Ark. 963, 440 S.W.2d 230 (1969), where this court reversed

a conviction because the circuit court gave an instruction that referred to a defendant’s right

to not testify. The instruction stated:

       A defendant may or may not testify in a case at his own discretion. The fact that a


                                                 4
                                     Cite as 2015 Ark. 345

        defendant did not testify is not evidence of his guilt or innocence and in fact is no
        evidence at all and is not to be considered by you in arriving at your verdict.
Id. at 964, 440 S.W.2d at 231. The third, albeit distinguished by the majority, is Clark v.

State, 256 Ark. 658, 509 S.W.2d 812 (1974), where this court reversed the denial of a mistrial

where a remark in opening statement “coerced” the defendant to testify.

       If you notice, I'm here by myself, and this vacant chair. He might be here to tell his
       side but he’s not here. The story then that you will have about what happened out
       there will come from her.

Id. at 654, 509 S.W.2d at 813. Notwithstanding the majority’s effort to distinguish Clark, I

contend, that Mosby and Clark stand for the broad proposition that a mistrial is appropriate

when a reference is made, either directly or indirectly, to a criminal defendant’s failure or

refusal to testify at trial. Mosby and Clark have never been overruled.

       Inexplicably, none of these three worthy precedents have been followed, either at the

circuit-court level, or by this court on appeal. Inasmuch as this court has not renounced stare

decisis, I can only assume that this court’s stated distaste for mistrials—never favorites of the

law—has diverted this court from its mission of zealously defending an individual’s

constitutional rights. The consequences are what we now see before us.

       My research indicates that the phrase describing a mistrial as “an extreme and drastic

remedy” first appeared in a dissent by Justice John Fogleman in Walker v. State, 253 Ark. 676,

681, 488 S.W.2d 40, 42 (1972). Since that time, it has been repeated 435 times in Arkansas

appellate-court decisions. Almost invariably, these decisions made a circuit court’s decision

not to impose a mistrial more insulated from being reversed on review and therefore, more

unlikely to be granted.


                                               5
                                     Cite as 2015 Ark. 345

       As the majority notes, during voir dire of the jury, the prosecutor made the following

statement:

       In this case I expect you are going to hear testimony from children or teenagers. Do
       each of you feel that you can listen to that testimony and give it the same weight as
       you would an adult? Would any of you automatically believe the testimony of an
       adult over a child? If a child testified they were sexually abused, and an adult said, “No,
       I didn’t do it,” would you automatically believe that since he [said he] didn’t do it, that
       created reasonable doubt?

Paulson timely objected, arguing that the prosecutor’s comment had infringed on his right not

to testify. The very first argument the State made in defending its question was not that it was

proper, but rather that “first of all, a mistrial is an extreme remedy.” Its second argument was

that the question was “asked hypothetically.” More telling still is that in overruling the

objection, the circuit court’s first words were, “Mistrial is a drastic remedy.” Only then did

the circuit court state that the question was “a general reference” and that “I don’t think any

harm was done.”

       However, the State proved to be relentless. As the majority notes, the State again

asked the venire, “If a child testified they were sexually assaulted and the adult said it didn’t

happen, would any of you feel this automatically creates reasonable doubt?” Again Paulson

objected, and asked for a mistrial. Only after the State insisted that it was entitled to an

answer did the circuit court admonish the State to “stay away from that issue.” Nonetheless,

the circuit court overruled Paulson’s objection.

       It is disconcerting that a prosecutor, who is sworn to uphold the constitution, would

think it proper to so blatantly violate a criminal defendant’s Fifth Amendment rights. It is



                                                6
                                      Cite as 2015 Ark. 345

even more disconcerting that a circuit court would think more of seating a tainted jury panel

than upholding the constitutional rights of an accused.

       The majority’s first rationale is, of course, that “a mistrial is an extreme and drastic

remedy.” I contend that sacrificing the constitutional rights of an accused just to avoid a

second trial is far more extreme and drastic. This court’s “extreme remedy” jurisprudence has

landed this state at the very bottom of that slippery slope. While there are several cases that

support the proposition that error could be cured by sustaining the objection and giving a

cautionary instruction, see, e.g.,Green v. State, 2013 Ark. 497, 430 S.W.3d 729, the circuit

court here did not even directly acknowledge that the question was improper. Obviously,

a cautionary instruction will not be given for an overruled objection.

       Finally, the majority’s alternative basis for affirming this case, that the statement by the

prosecutor was not an impermissible comment on Paulson’s right not to testify at trial because

the question was only hypothetical, and Paulson was not referred to by name, is sheer

nonsense. Here, the jury tried a single count of rape. Accordingly, there was only one victim

and one perpetrator. Only one person who could possibly deny committing the crime, and

that person was sitting at the defendant’s table. It is inconceivable to me that anyone, save for

certain Arkansas Supreme Court justices who have supplied me direct evidence to the

contrary, could believe that the prosecutor was referring to anyone else.

       I would reverse and remand this case for a new trial.

       R. Kevin Barham, Logan County Public Defender, for appellant.

       Leslie Rutledge, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.


                                                7